


Exhibit 10.56


EXECUTION COPY


EMPLOYMENT AGREEMENT
Second Amendment


SECOND AMENDMENT, dated as of November 11, 2015 (“Second Amendment”) to the
EMPLOYMENT AGREEMENT, dated as of April 29, 2013, and previously amended as of
June 17, 2014, between Advance Auto Parts, Inc. (“Advance” or the “Company”), a
Delaware corporation, and George E. Sherman (the “Executive”) (the “Agreement”).


The Company and the Employee agree as follows:


1.    Amendment of Section 1 of the Agreement.    Effective January 3, 2016,
Section 1 of the Agreement is hereby amended by deleting the first sentence of
the first paragraph and substituting the following therefor:
 
“Subject to the terms and conditions of this Agreement, the Company agrees to
employ the Executive, and the Executive agrees to serve the Company, as its
President (“Executive’s Position”). In addition, commencing January 3, 2016, the
Company agrees to employ the Executive and Executive agrees to serve the Company
as its Interim Chief Executive Officer (“Interim CEO”) until such time as the
Company determines, in its sole discretion, to discontinue the position of
Interim CEO. During the time that Executive serves in the combined role of
President and Interim CEO, such combined role shall be deemed to constitute the
Executive’s Position. The discontinuance of Executive as Interim CEO shall not
constitute Good Reason for purposes of Section 4(e) of the Agreement.”


2.     Amendment of Section 3(a) of the Agreement. Effective November 15, 2015,
Section 3(a) of the Agreement is hereby amended by deleting the first sentence
and substituting the following therefor:


3.    Compensation.
(a)    Base Salary. Until such time as Executive no longer serves as Interim
CEO, the Company shall pay to Executive a base salary of $950,000 per annum,
payable consistent with the Company’s standard payroll practices then in effect
(“Interim CEO Base Salary”). In the event the Company determines to discontinue
the position of Interim CEO and Executive continues to serve as the Company’s
President, the Company may reinstate Executive’s Base Salary to an amount not
less than the Base Salary in effect immediately prior to the effective date of
this amended Section 3(a). Any reduction in Base Salary resulting from such Base
Salary reinstatement shall not constitute Good Reason for purposes of Section
4(e) of the Agreement.


3.    Amendment of Section 3(b) of the Agreement.    Effective January 3, 2016,
Section 3(b) of the Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:


    

1

--------------------------------------------------------------------------------




3.    Compensation.


(b)    Bonus. The Executive shall receive an annual bonus in such amounts and
based upon achievement of such corporate and individual performance during the
Company’s 2016 fiscal year and other criteria as shall be approved by the
Compensation Committee from time to time, with a target amount, if such
performance and other criteria are achieved, of 135 percent (135%) of the Base
Salary (the “Target Bonus Amount”), with a maximum payout of 270 percent (270%)
of the Base Salary, which shall be paid in a manner consistent with the
Company’s bonus practices then in effect. The Target Bonus Amount and the
maximum payout for any subsequent fiscal year or other performance period
established by the Compensation Committee during the Term of this Agreement
shall be determined by the Compensation Committee. In the event the Company
determines to discontinue the position of Interim CEO and Executive continues to
serve as the Company’s President, the Company may reinstate Executive’s Target
Bonus Amount and maximum payout percentage rate to an amount not less than the
Target Bonus Amount and maximum payout percentage rate in effect immediately
prior to the effective date of this amended Section 3(b). Any reduction in
Target Bonus Amount and/or maximum payout percentage resulting from such Target
Bonus Amount and maximum payout percentage reinstatement shall not constitute
Good Reason for purposes of Section 4(e) of the Agreement. To be eligible to
receive a bonus, the Executive must be employed by the Company on the date the
bonus is paid.


4.     Amendment of Section 3 of the Agreement. Section 3 of the Agreement is
hereby amended by adding a new Section 3(f), which will read as follows:


3.    Compensation.


(f)    Annual Long-Term Incentive Award. Executive shall receive an annual
target Long-Term Incentive Award (“LTI Award”) pursuant to, and in accordance
with, the terms of the Company’s 2014 Long-Term Incentive Plan, valued in the
amount of One Million, Eight Hundred Thousand Dollars ($1,800,000.00) as
measured on the date of grant, which date shall be December 1, 2015. Executive’s
LTI Award will be comprised of 50 percent (50%) performance-based Stock
Appreciation Rights (“SARs”) and 50 percent (50%) time-vesting Restricted Stock
Units (“RSUs”) and shall be subject to the terms and conditions, including
performance vesting criteria, as may be established and approved by the
Compensation Committee and set forth in the applicable LTI Award agreements. The
annual target LTI Award amount and the maximum payout for any subsequent fiscal
year or other performance period established by the Compensation Committee
during the Term of this Agreement shall be determined by the Compensation
Committee. Any reduction in LTI Award in subsequent years shall not constitute
Good Reason for purposes of Section 4(e) of the Agreement.


5.     No Other Amendments. Except as expressly amended hereby, the Employment
Agreement shall remain in full force and effect in accordance with its terms,
without any waiver, amendment or modification

2

--------------------------------------------------------------------------------




of any provision thereof. All references in the Employment Agreement to “this
Agreement” shall be deemed to refer to the Employment Agreement as amended by
this Second Agreement.


6.     Governing Law; Titles; Counterparts. Sections 7, 14 and 15 of the
Employment Agreement (“Governing Law,” “Titles” and “Counterparts,”
respectively) are expressly incorporated by reference herein.


    
IN WITNESS WHEREOF, the Company and Employee have executed this Second Amendment
as of the date first written above.
Advance Auto Parts, Inc.
By:___________________________(SEAL)


Name: John C. Brouillard
Title: Chair of the Board of Directors


Address:
                 
 



Employee


George E. Sherman


Signature:____________________________


Address:




 






3